DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  “wherein a weight of the AV AGV positioning...” should be changed to -- wherein a weight of the AV positioning...--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first computing device configured to determine...direct...position”  in claim 1.
A review of the specification shows that the following appears to be the corresponding structure for the above limitation described in the specification: (see at least Applicant Specification, para. [0050]: For example, computing device 500 may be the client device 410, 420 and the server 430 as described in FIG. 4. The computing device 500 includes one or more non-transitory computer-readable media for storing one or more computer-executable instructions or software for implementing exemplary embodiments. The non-transitory computer-readable media can include, but are not limited to, one or more types of hardware memory, non-transitory tangible media (for example, one or more magnetic storage disks, one or more optical disks, one or more USB flash drives), and the like.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0129603A1 (“Raptopoulos”).
As per claim 1 Raptopoulos discloses

an AV configured to autonomously complete tasks, the AV being powered by a first power source (see at least Raptopoulos, para. [0052]: For example, UAV 130A communicates with UAV service 120 to obtain a flight route for transporting the payload, picks up a payload container with the payload to be transported, autonomously navigates using the flight route and satellites signals, and transports the payload to its destination location such as a UAV station 140. UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container. );
a power source repository storing one or more second power sources and including a power source swapping unit to facilitate autonomous power source swapping for the AV (see at least Raptopoulos, para. [0053]: An exchange station 146 can receive a payload, a payload container, or a battery from a UAV 130; load a payload, a payload container, or a battery to a UAV 130, or exchange a payload, a payload container, or a battery with a UAV 130. & para. [0059]: For example, exchange station 146 can be a delivery truck, a van, a train, a cargo airplane, or a carrier UAV (e.g., a UAV that carries multiple payloads), a distribution facility, a warehouse, a ground station, etc.);
a first computing device configured to:
determine whether a first power source of the AV has sufficient power to complete a task assigned to the AV (see at least Raptopoulos, para. [0059]: For example, UAV 130 may include a sensor to detect the battery level of the battery, and determine that its battery is depleted or insufficient for completing the next flight.);
(see at least Raptopoulos, para. [0059]: Based on the determination, a landed UAV 130 releases the battery to exchange station 146 through the center opening of landing platform 144. Exchange station 146 receives the released battery from the landed UAV 130 and can transfer a replacement battery to the landed UAV 130.);
positions the AV proximate the power source swapping unit of the power source repository, the AV interacting with the power source swapping unit to enable removal of the first power source from the AV and installation of the second power source into the AV (see at least Raptopoulos, para. [0176]: As described above, UAV 130 can launch from and/or land on landing platform 144 for releasing/loading/exchanging payload container 610 and/or main power supply 608 (e.g., a battery) with exchange station 146. After landing on landing platform 144, UAV 130 can align with a payload receiving structure of landing platform 144 for exchanging the payload container 610 and/or main power supply 608.).

As per claim 2 Raptopoulos discloses
the assigned task includes at least one of scanning inventory, delivering an item from a source location to a destination location, returning an item from a destination location to a source location, monitoring tasks, cleaning tasks, maintenance tasks, auditing tasks and security tasks (see at least Raptopoulos, para. [0052]: For example, UAV 130A communicates with UAV service 120 to obtain a flight route for transporting the payload, picks up a payload container with the payload to be transported, autonomously navigates using the flight route and satellites signals, and transports the payload to its destination location such as a UAV station 140. UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container.).

As per claim 3 Raptopoulos discloses
wherein the first power source comprises at least one of a battery and a fuel cell (see at least Raptopoulos, para. [0250]: Referring to FIG. 9A, UAV FTS 630 can include a FTS power supply 902, a battery manager 920, a FTS controller 940, and an emergency landing system 908. FTS power supply 902 can supply electrical power to UAV FTS 900. FTS power supply 902 can be, for example, a battery, a fuel cell, and/or a solar panel.).

As per claim 4 Raptopoulos discloses
wherein the AV comprises at least one of an unmanned aerial vehicle (UAV) or an autonomous ground vehicle (AGV) (see at least Raptopoulos, para. [0052]: UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container.).

As per claim 5 Raptopoulos discloses
wherein a weight of the AV AGV positioning proximate the power source swapping unit causes the first power source to be removed and the second power source to be installed (see at least Raptopoulos, para. [0176]: As described above, UAV 130 can launch from and/or land on landing platform 144 for releasing/loading/exchanging payload container 610 and/or main power supply 608 (e.g., a battery) with exchange station 146. After landing on landing platform 144, UAV 130 can align with a payload receiving structure of landing platform 144 for exchanging the payload container 610 and/or main power supply 608. & para. [0209]: The sensors of the landing systems may detect the landing of UAV 130 by, for example, sensing the weight change of the landing platform 144 or the receiving of one or more signals indicating UAV 130 is landing or has landed. Such signal may be provided by a controller of the landing system of landing platform 144. After the sensor detects the landing of UAV 130, it can provide a signal to activate or trigger the motion of actuators 740. For example, the sensors may send a signal to start the motor, which causes actuators 740 to move in a preconfigured motion (e.g., a linear motion toward the center of landing platform 144).).

As per claim 6 Raptopoulos discloses
wherein removal of the first power source from the AV and installation of the second power source into the AV comprises at least one of:
positioning the AV on top of the second power source, causing the first power source to be ejected and the second power source to be inserted;
positioning the AV on a dispenser platform of the power source swapping unit wherein the first power source is removed from the AV and wherein the second power source is installed from a cartridge of the power source swapping unit;
positioning the AV adjacent the power source swapping unit, wherein a mechanical arm of the power source swapping unit removes the first power source from the AV and installs the second power source in the AV (see at least Raptopoulos, para. [0054]: In some embodiments, landing platform 144 can be mounted, attached, or integrated to an exchange station 146, such as a transporting vehicle (e.g., delivery truck, a van) or a fixed facility (e.g., a distribution warehouse). Exchange station 146 can include a payload processing mechanism (e.g., a robot) to enable the receiving and exchanging of payload containers or payloads. In some embodiments, exchange station 146 can also include a battery exchanging mechanism for exchanging battery of a landed UAV 130. In some embodiments, the battery exchanging mechanism and the payload processing mechanism may be separate mechanisms or may be integrated to form a single mechanism. & para. [0182-0183]: In some embodiments, landing platform 144 can be mounted, attached, or integrated to an exchange station 146, such as a transporting vehicle (e.g., delivery truck, a van) or a fixed facility (e.g., a distribution warehouse). Exchange station 146 can include a payload processing mechanism (e.g., a robot) to enable the receiving and exchanging of payload containers or payloads. In some embodiments, exchange station 146 can also include a battery exchanging mechanism for exchanging battery of a landed UAV 130. In some embodiments, the battery exchanging mechanism and the payload processing mechanism may be separate mechanisms or may be integrated to form a single mechanism.).

As per claim 7 Raptopoulos discloses
wherein the AV further includes at least one accessory, the accessory comprising at least one of a camera, a sensor, and a scanner (see at least Raptopoulos, para. [0192]: UAV 130 may also include a flight control system 620. In some embodiments, flight control system 620 can include electronic control systems and sensors for flying and navigating the UAV.).

As per claim 8 Raptopoulos discloses

the method comprising:	
determining whether current first power source installed in an AV has sufficient power to complete a task assigned to the AV (see at least Raptopoulos, para. [0059]: For example, UAV 130 may include a sensor to detect the battery level of the battery, and determine that its battery is depleted or insufficient for completing the next flight. );
in response to determining the first power source has insufficient power to complete the assigned task, directing the AV to a location of a power source repository (see at least Raptopoulos, para. [0059]: Based on the determination, a landed UAV 130 releases the battery to exchange station 146 through the center opening of landing platform 144. Exchange station 146 receives the released battery from the landed UAV 130 and can transfer a replacement battery to the landed UAV 130.);
positioning the AV proximate to a power source swapping unit of the power source repository; removing of the first power source from the AV; and installing a second power source stored at the power source repository into the AV (see at least Raptopoulos, para. [0176]: As described above, UAV 130 can launch from and/or land on landing platform 144 for releasing/loading/exchanging payload container 610 and/or main power supply 608 (e.g., a battery) with exchange station 146. After landing on landing platform 144, UAV 130 can align with a payload receiving structure of landing platform 144 for exchanging the payload container 610 and/or main power supply 608.).

As per claim 9 Raptopoulos discloses
 (see at least Raptopoulos, para. [0052]: For example, UAV 130A communicates with UAV service 120 to obtain a flight route for transporting the payload, picks up a payload container with the payload to be transported, autonomously navigates using the flight route and satellites signals, and transports the payload to its destination location such as a UAV station 140. UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container.).

As per claim 10 Raptopoulos discloses
wherein the first power source comprises at least one of a battery and a fuel cell (see at least Raptopoulos, para. [0250]: Referring to FIG. 9A, UAV FTS 630 can include a FTS power supply 902, a battery manager 920, a FTS controller 940, and an emergency landing system 908. FTS power supply 902 can supply electrical power to UAV FTS 900. FTS power supply 902 can be, for example, a battery, a fuel cell, and/or a solar panel.).

As per claim 11 Raptopoulos discloses
wherein the AV comprises at least one of an unmanned aerial vehicle (UAV) or an autonomous ground vehicle (AGV) (see at least Raptopoulos, para. [0052]: UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container.).

As per claim 12 Raptopoulos discloses
wherein detection a weight of the AV proximate to the power source swapping unit causes the first power source to be removed and the second power source to be installed (see at least Raptopoulos, para. [0176]: As described above, UAV 130 can launch from and/or land on landing platform 144 for releasing/loading/exchanging payload container 610 and/or main power supply 608 (e.g., a battery) with exchange station 146. After landing on landing platform 144, UAV 130 can align with a payload receiving structure of landing platform 144 for exchanging the payload container 610 and/or main power supply 608. & para. [0209]: The sensors of the landing systems may detect the landing of UAV 130 by, for example, sensing the weight change of the landing platform 144 or the receiving of one or more signals indicating UAV 130 is landing or has landed. Such signal may be provided by a controller of the landing system of landing platform 144. After the sensor detects the landing of UAV 130, it can provide a signal to activate or trigger the motion of actuators 740. For example, the sensors may send a signal to start the motor, which causes actuators 740 to move in a preconfigured motion (e.g., a linear motion toward the center of landing platform 144).).

As per claim 13 Raptopoulos discloses
wherein removal of the first power source from the AV and installation of the second power source into the AV comprises at least one of:

positioning the AV on a dispenser platform of the power source swapping unit wherein the first power source is removed from the AV and wherein the second power source is installed from a cartridge of the power source swapping unit;
positioning the AV adjacent the power source swapping unit, wherein a mechanical arm of the power source swapping unit removes the first power source from the AV and installs the second power source in the AV (see at least Raptopoulos, para. [0054]: In some embodiments, landing platform 144 can be mounted, attached, or integrated to an exchange station 146, such as a transporting vehicle (e.g., delivery truck, a van) or a fixed facility (e.g., a distribution warehouse). Exchange station 146 can include a payload processing mechanism (e.g., a robot) to enable the receiving and exchanging of payload containers or payloads. In some embodiments, exchange station 146 can also include a battery exchanging mechanism for exchanging battery of a landed UAV 130. In some embodiments, the battery exchanging mechanism and the payload processing mechanism may be separate mechanisms or may be integrated to form a single mechanism. & para. [0182-0183]: In some embodiments, landing platform 144 can be mounted, attached, or integrated to an exchange station 146, such as a transporting vehicle (e.g., delivery truck, a van) or a fixed facility (e.g., a distribution warehouse). Exchange station 146 can include a payload processing mechanism (e.g., a robot) to enable the receiving and exchanging of payload containers or payloads. In some embodiments, exchange station 146 can also include a battery exchanging mechanism for exchanging battery of a landed UAV 130. In some embodiments, the battery exchanging mechanism and the payload processing mechanism may be separate mechanisms or may be integrated to form a single mechanism.).

As per claim 14 Raptopoulos discloses
wherein the AV further includes at least one accessory, the accessory comprising at least one of a camera, a sensor, and a scanner (see at least Raptopoulos, para. [0192]: UAV 130 may also include a flight control system 620. In some embodiments, flight control system 620 can include electronic control systems and sensors for flying and navigating the UAV.).

As per claim 15 Raptopoulos discloses
A non-transitory machine-readable medium storing instructions executable by a computing device, 
wherein execution of the instructions causes the computing device to implement a method for swapping power sources for an Autonomous Vehicle (AV), 
the method comprising:	
determining whether current first power source installed in an AV has sufficient power to complete a task assigned to the AV (see at least Raptopoulos, para. [0059]: For example, UAV 130 may include a sensor to detect the battery level of the battery, and determine that its battery is depleted or insufficient for completing the next flight. );
in response to determining the first power source has insufficient power to complete the assigned task, directing the AV to a location of a power source repository (see at least Raptopoulos, para. [0059]: Based on the determination, a landed UAV 130 releases the battery to exchange station 146 through the center opening of landing platform 144. Exchange station 146 receives the released battery from the landed UAV 130 and can transfer a replacement battery to the landed UAV 130.);
positioning the AV proximate to a power source swapping unit of the power source repository removing of the first power source from the AV; and installing a second power source stored at the power source repository into the AV (see at least Raptopoulos, para. [0176]: As described above, UAV 130 can launch from and/or land on landing platform 144 for releasing/loading/exchanging payload container 610 and/or main power supply 608 (e.g., a battery) with exchange station 146. After landing on landing platform 144, UAV 130 can align with a payload receiving structure of landing platform 144 for exchanging the payload container 610 and/or main power supply 608.).

As per claim 16 Raptopoulos discloses
further comprising instructions wherein the assigned task includes at least one of scanning inventory, delivering an item from a source location to a destination location, returning an item from a destination location to a source location, monitoring tasks, auditing tasks and security tasks (see at least Raptopoulos, para. [0052]: For example, UAV 130A communicates with UAV service 120 to obtain a flight route for transporting the payload, picks up a payload container with the payload to be transported, autonomously navigates using the flight route and satellites signals, and transports the payload to its destination location such as a UAV station 140. UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container.).

As per claim 17 Raptopoulos discloses
further comprising instructions wherein the power source comprises at least one of a battery and a fuel cell (see at least Raptopoulos, para. [0250]: Referring to FIG. 9A, UAV FTS 630 can include a FTS power supply 902, a battery manager 920, a FTS controller 940, and an emergency landing system 908. FTS power supply 902 can supply electrical power to UAV FTS 900. FTS power supply 902 can be, for example, a battery, a fuel cell, and/or a solar panel.).

As per claim 18 Raptopoulos discloses
further comprising instructions wherein the AV comprises at least one of an unmanned aerial vehicle (UAV) or an autonomous ground vehicle (AGV) (see at least Raptopoulos, para. [0052]: UAV 130 can include, for example, a body with an optional payload carrying space, one or more propellers or fixed wings, a releasable and/or exchangeable battery, and a releasable and/or exchangeable payload container.).

As per claim 19 Raptopoulos discloses
further comprising instructions wherein detection of a weight of the AV proximate to the replacement power source causes the current power source to be removed and the replacement power source to be installed (see at least Raptopoulos, para. [0176]: As described above, UAV 130 can launch from and/or land on landing platform 144 for releasing/loading/exchanging payload container 610 and/or main power supply 608 (e.g., a battery) with exchange station 146. After landing on landing platform 144, UAV 130 can align with a payload receiving structure of landing platform 144 for exchanging the payload container 610 and/or main power supply 608. & para. [0209]: The sensors of the landing systems may detect the landing of UAV 130 by, for example, sensing the weight change of the landing platform 144 or the receiving of one or more signals indicating UAV 130 is landing or has landed. Such signal may be provided by a controller of the landing system of landing platform 144. After the sensor detects the landing of UAV 130, it can provide a signal to activate or trigger the motion of actuators 740. For example, the sensors may send a signal to start the motor, which causes actuators 740 to move in a preconfigured motion (e.g., a linear motion toward the center of landing platform 144).).

As per claim 20 Raptopoulos discloses
further comprising instructions wherein the removal of the current power source from the AV and the installation of the selected replacement power source into the AV comprises at least one of:
positioning the AV on top of the second power source, causing the first power source to be ejected and the second power source to be inserted;
positioning the AV on a dispenser platform of the power source swapping unit wherein the first power source is removed from the AV and wherein the second power source is installed from a cartridge of the power source swapping unit;
positioning the AV adjacent the power source swapping unit, wherein a mechanical arm of the power source swapping unit removes the first power source from the AV and installs the second power source in the AV (see at least Raptopoulos, para. [0054]: In some embodiments, landing platform 144 can be mounted, attached, or integrated to an exchange station 146, such as a transporting vehicle (e.g., delivery truck, a van) or a fixed facility (e.g., a distribution warehouse). Exchange station 146 can include a payload processing mechanism (e.g., a robot) to enable the receiving and exchanging of payload containers or payloads. In some embodiments, exchange station 146 can also include a battery exchanging mechanism for exchanging battery of a landed UAV 130. In some embodiments, the battery exchanging mechanism and the payload processing mechanism may be separate mechanisms or may be integrated to form a single mechanism. & para. [0182-0183]: In some embodiments, landing platform 144 can be mounted, attached, or integrated to an exchange station 146, such as a transporting vehicle (e.g., delivery truck, a van) or a fixed facility (e.g., a distribution warehouse). Exchange station 146 can include a payload processing mechanism (e.g., a robot) to enable the receiving and exchanging of payload containers or payloads. In some embodiments, exchange station 146 can also include a battery exchanging mechanism for exchanging battery of a landed UAV 130. In some embodiments, the battery exchanging mechanism and the payload processing mechanism may be separate mechanisms or may be integrated to form a single mechanism.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668